Following review of petitioner's response, it is ordered that respondent's motion to dismiss is granted, and this petition for certiorari is hereby dismissed.Petitioner's motion for attorney's fees and motion for attorney's fees as a sanction are hereby denied.Within ten (10) days from the date of this order, petitioner is ordered to show cause why he should not be responsible for appellate attorneys fees pursuant to Rule 9.410 for filing a frivolous appeal designed soley to prolong resolution of the case and to harass.